Board of Tax Appeals, No. 2011-L-4495. The court refers this case to mediation under S.CtPrac.R.
19.01 and stays all filing deadlines for this ease until September 12, 2014, when this case shall be returned from mediation. Appellant’s merit brief is due in this case no later than September 15, 2014, and no requests or stipulations for extension of time to file a brief may be filed in this ease. As provided in S.CtPrac.R. 16.07, the court may dismiss this case or take other action if the parties fail to timely file merit briefs.